DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the claims filed July 17, 2020. 
Claims 2-22 are pending.
Claims 2-22 have been examined.  

Claim Objections
Claim 2 is  objected to because of the following informalities: the phrase  “should be should be” includes a duplicate “should be”.  Appropriate correction is required.

 					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10862994 B1 to Ganjam et al (“Patent Document”).  


Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 6 & 7 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: 
based at least in part on detecting the content distribution problem with the content delivery network, instructing a third remote client joining the content delivery network for which the content distribution problem was detected to avoid the content delivery network for which the content distribution problem was detected, wherein the third remote client is associated with a third content player.
	
However, it would have been obvious to a person of ordinary skill in the art to modify claim 5 of the Patent Document by removing the additional limitations noted 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, recites “the processor is configured to localize the content distribution problem” which renders the claim indefinite. It would be unclear to a person of ordinary skill in the art to determine whether is meant by localizing the content distribution problem? Appropriate correction is required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, 5, 6, 11,12,  13,15, 16 &  21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Jutzi (US 20030046708). 

As to claims 2 and 12, Jutzi discloses:
receive, from a first remote client, performance information (e.g. transmission rates, error rates and other characteristics)  associated with a first content player (clients 120/122) (¶¶ [0013], [0014], [0024], [0034]); 
based at least in part on at least some of the performance information associated with the first content player, determine that at least one setting (e.g. at least one of forward error correction and carouselling including bandwidth and quality of service) associated with obtaining content should be should be updated for a second remote client that is different from the first remote client   (¶¶ [0013], [0014], [0024], [0027], [0034]); and 
based at least in part on determining that the at least one setting  should be updated for the second remote client, facilitate updating of the at least one setting for the second remote client  (e.g. assigning a predetermined tolerable transmitted data error level to clients 120/122) (¶¶ [0013], [0014], [0024], [0025] [0034], [0027]; figs. 2, 3); and 
a memory coupled to the processor and configured to provide the processor with instructions (¶¶ [0018], [0020]).

As to claims 3 and 13, Jutzi discloses:
Jutzi further discloses wherein the processor is configured to determine, based at least in part on the at least some of the performance information associated with the first content player, a content distribution problem (e.g. error rates and other characteristics) (¶¶ [0013], [0014], [0024], [0027]).  

As to claims 5 and 15, Jutzi discloses as shown above. 
Jutzi further discloses wherein the processor is further configured to determine that the second remote client is implicated in the content distribution problem, and wherein facilitating updating of the at least one setting for the second remote client is based at least in part on the determination that the second remote client is implicated in the content distribution problem (¶¶ [0013], [0014], [0024]; [0027] figs. 2, 3). 

As to claims 6 and 16, Jutzi discloses as shown above. 
Jutzi further discloses wherein facilitating updating of the at least one second remote client comprises opening a connection with the second remote client implicated in the content distribution problem (¶¶ [0025], [0027], [0029] , [0034]) and transmitting a command directly to the second remote client (figs 4-5; ¶¶ [0034], [0036]).

As to claims 11 and 21, Jutzi discloses as shown above. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims  4, 7, 8, 9, 10, 14, 17, 18, 19, & 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jutzi (US 20030046708) in view of Park et al (U.S. Patent Application Publication No. 20110016225 A1) (“Park”).

As to claims 4 and 14, Jutzi discloses as shown above. 
Jutzi does not clearly discloses wherein the processor is configured to localize the content distribution problem to one or more of a content delivery network and an Internet service provider.   
Park, however, discloses wherein the processor is configured to localize the content distribution problem to one or more of a content delivery network and an Internet service provider  (¶ [0044], [0047] [0039]; fig. 3A & related text).
  
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jutzi to incorporate the function of enabling client to automatically select a service provider/CDN, as shown by Park, in order to improve the performance of data distribution thereby enhancing the user's download experience.

Jutzi does not expressly discloses transmitting a command directly to the second remote client to make a change to the at least one setting. 
Park, however, discloses transmitting a command directly to the second remote client to make a change to the at least one setting  (¶ [0039]; fig. 3A & related text).

Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jutzi to incorporate the function of enabling clients to locally make a change by selecting a service provider/CDN, as shown by Park, in order to improve the performance of data distribution thereby enhancing the user's download experience.

As to claims 7 and 17, Jutzi discloses as shown above. 
Jutzi further discloses wherein facilitating updating of the at least one second remote client comprises transmitting, to the second remote client, a list of alternative content sources usable to obtain content  (figs 4-5; ¶¶ [0034], [0036])., and 

Jutzi does not expressly discloses wherein the second remote client is configured to locally select a content source from the list of alternative content sources.
 


Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jutzi to incorporate the function of enabling clients to locally make a change by selecting a service provider/CDN, as shown by Park, in order to improve the performance of data distribution thereby enhancing the user's download experience.

As to claims 8 and 18, Jutzi discloses as shown above. 
Jutzi further discloses wherein the content distribution problem is determined to be associated with a content delivery network, wherein the second remote client is affected by the content distribution problem associated with the content delivery network (¶¶ [0013], [0014], [0024]; [0027] figs. 2, 3), and 

Jutzi does not expressly disclose wherein facilitating updating of the at least one setting for the second remote client comprises instructing the second remote client to reduce a streaming rate.  

Park, however, clearly discloses wherein facilitating updating of the at least one setting for the second remote client comprises instructing the second remote client to reduce a streaming rate (¶¶ [0044]; fig. 3). 

Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jutzi to incorporate the function of enabling clients to locally make a change by e.g. reducing streaming rate, as shown by Park, in order to improve the performance of data distribution thereby enhancing the user's download experience. 


As to claims 9 and 19, Jutzi discloses as shown above. 
Jutzi does not expressly disclose wherein the processor is further configured to instruct a third remote client joining the content delivery network to use a lower streaming rate.

Park, however, clearly discloses wherein the processor is further configured to instruct a third remote client joining the content delivery network to use a lower streaming rate (¶¶ [0044]; fig. 3). 

Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jutzi to incorporate the function of enabling clients to locally make a change by e.g. reducing streaming rate, as shown by Park, in order to improve the performance of data distribution thereby enhancing the user's download experience. 

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). 


As to claims 10 and 20, Jutzi discloses as shown above. 


Jutzi does not expressly discloses wherein the second remote client is configured to read the updated configuration file, and wherein the at least one setting for the second remote client is updated based at least in part on the reading of the updated configuration file. 
 
Park, however, clearly discloses wherein the second remote client is configured to read the updated configuration file, and wherein the at least one setting for the second remote client is updated based at least in part on the reading of the updated configuration file (¶ [0039]; fig. 3A & related text). 


Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jutzi to incorporate the function of enabling clients to read a configuration file/instruction, as shown by Park, in order to improve the performance of data distribution thereby enhancing the user's download experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20130301424 A1 discloses: 
A user device may receive a portion of multicast content and may obtain transmission information associated with the portion of the multicast content. The transmission information may identify parameters or radio conditions under which the portion of the multicast content is being received by the user device. The user device may provide, to a server device, the transmission information, and may receive content that remedies a condition, associated with the portion of the multicast content. The condition may be detected, by the server device, based on the transmission information.

Wen et al (U.S. Patent Application Publication No. 20060075094) discloses in at least the abstract:
During monitoring of IP network traffic, network application monitoring metrics are extracted, aggregated into logical group types and subsequently analyzed by identifying group sets of the logical group types, correlating anomalous conditions across the logically grouped and aggregated metrics, and isolating the anomalous conditions to one or more related members of the logical group types. The metrics may include usage metrics, network performance metrics and application performance metrics.

Menon (U.S. Patent No. 7,318,107 B1) discloses in at least the abstract:
A method is described comprising: maintaining a plurality of data relating to client streaming connections across a plurality of servers; and assigning a particular client streaming connection to a first server upon detecting that a second server previously serving a streaming connection to the client has become inoperative
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685